                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

REGGIE LOCKETT,                  :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :                 No. 5:18-cv-00402-MTT-MSH
                                 :
GEORGIA DEPARTMENT OF            :
CORRECTIONS, et al.,             :
                                 :
                 Defendants.     :
_________________________________:

                                 ORDER OF DISMISSAL

       Pro se Plaintiff Reggie Lockett, a prisoner in the Baldwin State Prison in Hardwick,

Georgia, filed a handwritten document, which was docketed in this Court as a civil rights

complaint under 42 U.S.C. § 1983. Compl., ECF No. 1. Plaintiff did not, however, file

his complaint on the § 1983 complaint form designed for use by pro se prisoner litigants.

See id. Moreover, based on the allegations in the document, it was unclear whether

Plaintiff actually intended to file a § 1983 civil rights complaint or a § 2254 habeas corpus

petition.

       Therefore, Plaintiff was ordered to clarify his claims by refiling them on the proper

form. Order, Nov. 16, 2018, ECF No. 4. Additionally, Plaintiff was ordered to either pay

the appropriate filing fee or move for leave to proceed in forma pauperis. Id. at 2.

Plaintiff was given twenty-one days to comply and was cautioned that his failure to do so

could result in the dismissal of this action. Id. at 2-3.

       Thereafter, Plaintiff did not comply with the order to recast his pleading and either
pay the filing fee or move for leave to proceed in forma pauperis. Plaintiff was, therefore,

ordered to show cause why this case should not be dismissed for failure to comply with the

previous order. Order to Show Cause, ECF No. 5. Plaintiff was given twenty-one days

to respond and was cautioned that his failure to do so would result in the dismissal of this

action.

          To date, Plaintiff has not responded to the show cause order. Thus, because

Plaintiff has failed to respond to the Court’s orders or otherwise prosecute his case, it is

hereby      ORDERED      that   Plaintiff’s    Complaint   be   DISMISSED       WITHOUT

PREJUDICE. See Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F.

App’x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss an action sua sponte

under Rule 41(b) for failure to prosecute or failure to obey a court order.”) (citing Fed. R.

Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir.

1978)).

          SO ORDERED, this 5th day of February, 2019.


                                              s/Marc T. Treadwell
                                              MARC T. TREADWELL, JUDGE
                                              UNITED STATES DISTRICT COURT




                                               2
